UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                               No. 98-20765


    JERRY KRIM, Jerry Krim on behalf of himself and all other
    similarly situated, HAROLD L. HARRIS, individually and as
          Trustee of Mazel, Inc., Profit Sharing Plan,

                                                     Plaintiffs-Appellants,

                                     VERSUS

          FIRST CITY BANCORPORATION OF TEXAS, INC., ET AL.,

                                                                 Defendants,

       A. ROBERT ABBOUD, FRANK C. CIHAK, ROBERT D. RICHLEY,
           DONALDSON LUFKIN & JENRETTE SECURITIES CORP.,
 C. IVAN WILSON, ROBERT W. BROWN, DANIEL C. ARNOLD, ROBERT RICE,
   ROBERT H. ALLEN, J. EVANS ATTWELL, WILLIAM T. BUTLER, M.D.,
   J.A. ELKINS, JR., JAMES H. EVANS, C. JACKSON GRAYSON, JR.,
     ROBERT N. MURRAY, RALPH S. O’CONNOR, MARGARET S. WILSON,

                                                      Defendants-Appellees.


            Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-90-CV-2269)

                           November 8, 1999

Before DAVIS, JONES and MAGILL1, Circuit Judges.

PER CURIAM:**

     After reviewing the record in this case and considering the

briefs of the parties and their argument, we agree with the

district   court   that   it   had    no   subject    matter   jurisdiction.



     1
      Circuit Judge of the Eighth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Accordingly,   we    affirm   the   judgment   of   the   district   court

essentially for the reasons stated in its July 30, 1998 Memorandum

Opinion and Order.

     AFFIRMED. All pending motions are hereby MOOT, in light of the

opinion.




                                     2